Citation Nr: 1524437	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  09-13 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to a disability rating in excess of 40 percent for lumbar spine arthritis.

3.  Entitlement to a disability rating in excess of 10 percent for left knee arthritis.

4.  Entitlement to a disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to August 1980 and from January 2003 to July 2005, with additional National Guard service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In April 2009, the Veteran filed a substantive appeal of the denial of a disability rating in excess of 10 percent for lumbar spine arthritis.  In January 2013, the RO increased the Veteran's disability rating for lumbar spine arthritis to 40 percent.  Because the increased disability rating assigned is not the maximum rating available, the claim remains in appellate status, and the Board has characterized the issue as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The issue of entitlement to a disability rating in excess of 10 percent for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.

FINDINGS OF FACT

1.  In a January 2013 written statement, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the appeal for entitlement to service connection for a left shoulder disability. 

2.  In a January 2013 written statement, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the appeal for entitlement to a disability rating in excess of 40 percent for lumbar spine arthritis.

3.  In a January 2013 written statement, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the appeal for entitlement to a disability rating in excess of 10 percent for left knee arthritis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran for entitlement to service connection for a left shoulder disability have been met.  38 U.S.C.A. 
§§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of a substantive appeal by the Veteran for entitlement to a disability rating in excess of 40 percent for lumbar spine arthritis have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of a substantive appeal by the Veteran for entitlement to a disability rating in excess of 10 percent for left knee arthritis have been met.  
38 U.S.C.A. §§ 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id. 

In a January 2013 written statement, the Veteran indicated that he wished to withdraw the appeal of claims for entitlement to service connection for a left shoulder disability, entitlement to a disability rating in excess of 40 percent for lumbar spine arthritis, and entitlement to a disability rating in excess of 10 percent for left knee arthritis.  Thus, these issues are no longer for appellate consideration.  


ORDER

The appeal for entitlement to service connection for a left shoulder disability is dismissed.

The appeal for entitlement to a disability rating in excess of 40 percent for lumbar spine arthritis is dismissed.

The appeal for entitlement to a disability rating in excess of 10 percent for left knee arthritis is dismissed.


REMAND

The Veteran asserts that his service-connected GERD is worse than the current 10 percent disability rating reflects.  He last underwent VA examination in connection with his increased rating claim in May 2012.  However, during his April 2015 Board videoconference hearing, the Veteran testified that his GERD had worsened since that examination, and that the dosage of his medication had been increased.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the United States Court of Appeals for Veterans Claims found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (April 7, 1995).  As the Veteran has asserted that his condition has worsened and approximately three years have passed since the last VA examination, the Board finds additional examination is warranted to determine the current nature and severity of the Veteran's service-connected GERD. 

Additionally, the Veteran indicated during his hearing that he had been receiving treatment from his private physician, Dr. Patel.  While the record contains some treatment records from Dr. Patel's office, it appears that the most recent records are from 2009.  As such, upon remand, the RO should attempt to obtain updated treatment records from Dr. Patel.

Furthermore, as the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any VA treatment records dated from December 2011 to the present.  

Accordingly, the case is REMANDED for the following actions:

1.  With the Veteran's assistance, obtain and associate with the record treatment records from Dr. Patel.  All actions to obtain such records should be fully documented in the claims file.  The RO must make 2 attempts to obtain the private records identified, unless the first attempt demonstrates that any further attempt would be futile.  If private records are identified but not obtained, the RO must notify the Veteran and his representative of (1) the records sought, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2.  Obtain and associate with the record VA treatment records for the Veteran dated from December 2011 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

3.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of all manifestations associated with his service-connected GERD.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include VA examination reports and treatment records, private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should address the extent of the Veteran's GERD in accordance with VA rating criteria.

A complete rationale should be provided for any opinion or conclusion expressed.

4.  After all development has been completed, 
re-adjudicate the claim of entitlement to a disability rating in excess of 10 percent for GERD.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


